Case 1:19-cv-02381-LTB-MEH Document 158-2 Filed 10/19/20 USDC Colorado Page 1 of 3




                             EXHIBIT 3
10/29/2020                       Shoemaker Ghiselli & Schwartz LLC Mail - FW: Charnoff - Deposition Conferral Re Brande Charnoff

    This communication is made pursuant to the safe harbor provisions of RPC 4.5(b).



    Your email reflects a pattern of harassment, delay, and double standards that continues to drive up the attorneys’ fees in
    this case.



    Brande is a non-party, who has no information that is not available from other sources. Indeed, it is unlikely she has any
    unprivileged information. You tacitly conceded this when you failed to seek any discovery from her, or to request her
    deposition, for over a year after the commencement of this civil action. Your first request for her deposition occurred after
    the original discovery cutoff, and within only a few hours of sending a terse response to my email rejecting a settlement
    with Studio 41 based on my statement of delays and discovery gamesmanship by your clients. At neither that time, nor
    previous, nor since, have you explained despite request what information that you are attempting to obtain that isn’t
    known by Mr. Charnoff, known by your clients, or known by other parties to this case.



    Under C.R.S. 13-90-107(1)(a) and In re Marriage of Bozarth, 779 P.2d 1346 (Colo. 1989), my client may preclude any
    adverse testimony from Brande. (“The plain terms of section 13-90-107(1)(a) create two distinct privileges with respect to
    spousal testimony. People v. Lucero, 747 P.2d 660, 666 (Colo.1987). The first is the privilege against adverse spousal
    testimony or what is sometimes referred to as the rule of spousal disqualification. Id. at 667. This privilege prohibits a
    husband from testifying "for or against his wife without her consent" and a wife from testifying "for or against her husband
    without his consent." § 13-90-107(1)(a), 6A C.R.S. (1987) . . . As long as there is a valid contract of marriage in existence
    at the time of the proffered testimony, the statutory privilege against adverse spousal testimony will apply to prohibit one
    spouse from testifying "for or against the other on any subject without the consent of that other spouse.”). Under this
    restriction, I cannot see what you hope to get from Brande.



    Given these circumstances, it seems your request to depose Brande is designed to harass her, but also, more
    importantly, harass Mr. Charnoff. During your prior representation of Mr. Charnoff, you became keenly aware that he is
    uniquely protective of his wife, information that is both confidential and was learned as a consequence of the attorney-
    client relationship, which it seems you are attempting to use to your tactical advantage in this case. In fact, one can be
    fairly certain that one of the motivating factors behind your retention by Ms. Loving, through her local counsel, was your
    prior representation of Mr. Charnoff. I am unaware of any prior personal or business relationship you have with any of the
    Defendants. This is not the first time that you appear to have used Mr. Charnoff’s unique characteristics, learned in the
    context of your attorney-client relationship with him, to gain an advantage. Early in the case, even after he expressly
    admitted his residency in Boulder County, Colorado, in a pleading filed with the Court, you still had a private investigator
    pull a detailed financial report and file it publicly with the court, which had a list of his properties, assets, and vehicles
    owned. This information was totally unnecessary, except that you have learned when you previously represented him
    that he is a very private person and does not want to have any details of his financial life out in the public domain.



    While representing a client against a former client is not per se improper if the former and current matters are not
    substantially related, where confidential information is learned regarding the former client’s unique vulnerabilities, that is a
    violation of the duties of loyalty and confidentiality:



             [Subsection (2) of R.P.C. 1.9] does not require a substantial relationship between the former and current
             representation. It recognizes that Rule 1.9's duty of loyalty embraces the sanctity of all information
             obtained in the course of representation, even if that information is not consciously and intentionally
             communicated to the attorney. This type of information—actively or passively obtained—can be
             knowingly, or even unknowingly, utilized by counsel to the disadvantage of its former client.



             When counsel is engaged, it is given privileged entry into the private world of the client; and in that
             privileged role counsel becomes privy to potentially innumerable observations, impressions, etc., which
             are not generally known. It is unseemly, and contrary to the duty of loyalty, for counsel to be in a position
             to utilize these observations and impressions to the litigation disadvantage of its former client by, for
             example, exploiting witnesses' known weaknesses. Subsection (2) of Rule 1.9 honors and enforces this
             aspect of the duty of loyalty.

https://mail.google.com/mail/u/1?ik=397254d891&view=pt&search=all&permmsgid=msg-f%3A1681908429710303912&simpl=msg-f%3A16819084297… 2/4
10/29/2020                       Shoemaker Ghiselli & Schwartz LLC Mail - FW: Charnoff - Deposition Conferral Re Brande Charnoff



    In re PGH Int'l, Inc., 222 B.R. 401, 408 (Bankr. D. Conn. 1998) (citing Prisco v. Westgate Entertainment, Inc., 799 F. Supp.
    266 (D. Conn. 1992) (collecting authorities) (Citing Connecticut’s R.P.C. 1.9, which is identical to Colorado’s R.P.C. 1.9).



    Yet, even if we presume that your request to depose Brande is to properly obtain discoverable information, the manner in
    which her depo ition i being cheduled i improper Thi i                elf evidence from comparing the po ition that the
    Defendants other than ISP have taken with respect to their depositions. Mr. Wagner appears to believe that his clients,
    who he does not dispute have discoverable information, and who are actually parties to the case, are effectively immune
    from discovery. With respect to Ms. Loving, Mr. Hinkleman, and ISP, they each are central figures in the events giving
    ri e to thi litigation, they are each partie , none of them per onally have a life threatening and unpredictable pandemic
    illness.



    While you may believe that you are in a position to decide when Brande’s Covid 19 disease has sufficiently abated for her
    to safely undergo the rigors of preparation and being deposed, you are not a medical doctor, you have not treated
    Brande, and you have no information from any medical professional that has. It should go without saying that Covid 19 is
    an illne that i mo tly unknown to medical cience, an illne for which even the be t information relating to it pread,
    course, treatment, prognosis, and long-term risks is substantially unpredictable.



    Some people, apparently healthy, get Covid, seem fine for a week, and then suffer massive organ failure. Why some
    people who lack preexisting conditions die, or have a downward turn after apparently recovering, is not known. Brande is
    still suffering symptoms of coughing and difficulty breathing. Her doctor, in an abundance of caution, has advised that the
     afe t cour e of action i for her to wait another 30 day You have been advi ed of her medical condition throughout
    Her doctor is working during a pandemic and I do not feel it is necessary, moral, or even legitimate to ask that a medical
    profession be diverted during this time period for your unjustified demand for a doctor’s note. Brande can provide a
    declaration to attest to her facts of treatment and need to delay her deposition, and this is more than sufficient. Let me
    al o be clear Brande ha already uffered tre , fru tration, and an iety a a re ult of thi depo ition di pute a to
    whether she will have to sit through an all day deposition while still sick.



    Your clients have no medical condition. Mr. Hinkelman is not even married to Ms. Loving, and is not related to her father.
    Why his deposition needs to be delayed or needed to be delayed or moved simply makes no sense. Ms. Loving, for her
    part, is not responsible for her father’s care, and there is no indication that she cannot prepare for or attend a deposition
    remotely at any time While hi condition i unfortunate, nothing about her party depo ition put her life or health at ri k
    We have been seeking these depositions for months, and it has been one delay after another. There have been 10
    document productions, Terry Dowd’s deposition has already been taken, and my client has incurred substantial fees in
    dealing with these matters, and now Brande is having to incur fees to hire me to defend against a harassing deposition
    reque t that put her health at ri k



    So our offer remain that he can be depo ed, ubject to health con ideration , in mid September We can provide a
    declaration from her regarding her treatment and doctor’s instructions. If you do not agree to move her deposition, then
    we will file for a protective order and seeks fees and costs. Furthermore, please advise when Nancy’s father became ill,
    what his illness is, whether he is under medical care at a facility, and specifically what role Ms. Loving and Mr. Hinkelman
    play in hi treatment Plea e al o advi e how many day thi month they have pent with him There ha been a
    startling lack of factual support or detail for continuing to move around their depositions around and intimating that they
    may yet again not be available even at the end of August.



    Please promptly advise how you intend to proceed.



    Thanks


    Ian Hicks


https://mail.google.com/mail/u/1?ik=397254d891&view=pt&search=all&permmsgid=msg-f%3A1681908429710303912&simpl=msg-f%3A16819084297… 3/4
10/29/2020                       Shoemaker Ghiselli & Schwartz LLC Mail - FW: Charnoff - Deposition Conferral Re Brande Charnoff




    The Law Office of Ian T. Hicks, LLC

    6000 East Evans Avenue, Building 1, Suite 360

    Denver, Colorado 80222

    Phone: (720) 216-1511

    Fax: (303) 648-4169

    ithlaw.com

    ian@ithlaw.com




https://mail.google.com/mail/u/1?ik=397254d891&view=pt&search=all&permmsgid=msg-f%3A1681908429710303912&simpl=msg-f%3A16819084297… 4/4
10/30/2020                                          Shoemaker Ghiselli & Schwartz LLC Mail - FW: Charnoff - Two Conferral Items

    notify us by reply e-mail and delete the original message without reading same. Nothing in this e-mail message shall, in and of itself, create an attorney-client
    relationship with the sender.


    On Aug 9, 2020 5:18 PM, Ian Hicks <Ian@ithlaw.com> wrote:

       This message originated outside of GrayRobinson.


       Hello Liza,



       I am writing to confer on two items.



       First, your client’s expert disclosure. I have conferred previously, but to reiterate, it does not provide her qualifications,
       expertise, or an adequate statement of the opinions to be expressed under the rule for non retained experts. Given
       our prior conferrals and the fact that it has not been updated or amended, I will email the judge’s chambers tomorrow
       at 5 p.m. if we don’t have agreement that you will do so by Tuesday at noon.



       Second, the disqualification and conflict issues. Even with the conflict waiver, there remains the problem of you cross
       examining your clients at the depositions. More specifically, to adequately represent S41, it is necessary to establish
       that Ms. Loving either did nothing wrong (in which case that hurts S41’s position in the Florida case) or was acting
       entirely for her own purposes and against S41 here (which helps her position in the Florida case, but hurts her position
       here).



       If you review the comments to the RPC rule on conflicts, that is essentially a non-waivable issue. I presume it is
       opposed, but I am conferring nonetheless because this is a new matter.



       Thanks



       Ian



       The Law Office of Ian T Hicks, LLC

       6000 East Evans Avenue

       Building 1, Suite 360

       Denver, CO 80222

       (720) 216-1511

       (303) 648-4169

       ian@ithlaw.com




https://mail.google.com/mail/u/1?ik=397254d891&view=pt&search=all&permmsgid=msg-f%3A1681722773943775250&simpl=msg-f%3A16817227739… 2/2
